IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LEMUEL L. COLE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-867

DEPARTMENT                    OF
CORRECTIONS,

      Appellee.


_____________________________/

Opinion filed June 5, 2017.

An appeal from the Circuit Court for Leon County.
James Hankinson, Judge.

Lemuel L. Cole, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Mark S. Urban, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., LEWIS, and BILBREY, JJ., CONCUR.